United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3000
                                   ___________

Erick Rocael Garcia Olivares,           *
                                        *
             Petitioner,                *
                                        * Petition for Review of an
      v.                                * Order of the Board of
                                        * Immigration Appeals.
Alberto Gonzales,                       *
                                        * [UNPUBLISHED]
             Respondent.                *
                                   ___________

                             Submitted: September 7, 2007
                                Filed: September 13, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Guatemalan citizen Erick Garcia Olivares petitions for review of an order of the
Board of Immigration Appeals (BIA) which affirmed an Immigration Judge’s (IJ’s)
denial of asylum, withholding of removal, and relief under the Convention Against
Torture (CAT).

       After careful review of the record, we conclude the decision of the IJ and the
BIA--that Olivares failed to establish either past persecution or a well-founded fear
of future persecution on account of a protected ground--is supported by substantial
evidence in the record as a whole. See Eta-Ndu v. Gonzales, 411 F.3d 977, 982-83
(8th Cir. 2005) (standard of review); see also Quomsieh v. Gonzales, 479 F.3d 602,
605 (8th Cir. 2007) (when BIA adopts IJ’s decision and adds its own reasoning, this
court reviews both decisions together). Because Olivares alleged the same factual
basis for all his claims, the conclusions that support the denial of his asylum and
withholding-of-removal claims also support the denial of his CAT claim. See
Samedov v. Gonzales, 422 F.3d 704, 708-09 (8th Cir. 2005).

      Accordingly, we deny the petition.
                     ______________________________




                                        -2-